DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 09/03/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ION (US 2019/0331304).
Regarding claim 1, ION discloses a light source (LED lightbulb, see Figs. 1 and 2A) comprising a housing (housing portion 14 and bulb portion 10, see Fig. 2A, Para. 0022), a light source connector (bulb cap 16, see Fig. 2A, Para. 0022) at a first end (bottom portion of the housing 14, see Fig. 2A) of the housing, for connecting the light source to a light fitting (i.e. standard bulb screw fitting, see Para. 0022, 0031), and a light emitting diode (24a, see Fig. 2B, Para. 0024), LED, circuit (PCB 24, see Fig. 2B, Para. 0024), configured to emit light through a second end (see Fig. 2A) of the housing (14), wherein the housing (14) is substantially symmetric about a symmetry axis (not shown) extending from the first to the second end of the housing, wherein the housing (14) having, at the first end, a first end portion comprising a thread (see Fig. 3A, Para. 0028-0029), the thread (30, see Fig. 3A, Para. 0028) being made from an insulating material (e.g. hard plastic, ceramic, nylon or the like, see Para. 0027), and being configured to be connected to a light fitting.  

Regarding claim 2, ION further discloses comprising a second, preferably approximately cylindrical, end portion (bulb portion 10, see Fig. 2B) at the second end of the housing (14), the second end portion (10) having a larger width than the first end portion (see Fig. 2A, Para. 0023).  

Regarding claim 3, ION further discloses an intermediate portion (e.g. bulb portion 10, see Figs. 2A and 2B) of the housing (14 and 10), between the first and second end portions, has the shape of a frustum of a cone (see Fig. 2B).  

Regarding claim 7, ION further discloses the housing (14), including the thread (30), is made in one piece in a plastic material, such as polyamide (PA), polycarbonate (PC), or polypropylene (PP) (e.g. hard plastic, ceramic, nylon or the like, see Para. 0027).  

Regarding claim 8, ION further discloses the thread (30) is an outer thread (see Figs. 3A and 3B).  
Regarding claim 9, ION further discloses the first end portion is substantially cylindrical (see Fig. 2A).  

Regarding claim 10, ION further discloses the thread (16/30) extends in the elongation of the first end portion (see Fig. 2A).  

Regarding claim 11, ION inherently discloses the housing (14 and 10) is circular symmetric about the symmetry axis (not shown).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ION (US 2019/0331304) in view of Springer (US 9,408,282).
Regarding claim 4, ION further discloses a lens (12, see Fig. 2A, Para. 0023) is placed on top of LED printed circuit board (24) in said second cylindrical portion (see Fig. 2A).
However, ION does not explicitly disclose the LED circuit (PCB 24) is placed on a printed circuit board, the printed circuit board being located in the second end portion (21) and having a normal (N) being parallel with said symmetry axis. 
Springer teaches a device (700A/800, see Figs. 7J and 8B) that includes an LED circuit (e.g. 718/818, see Figs. 7J and 8B) is placed on a printed circuit board (power control PCB 722/820, see Figs. 7J and 8B).
Therefore, in view of Springer, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ION by including a printed circuit board thereby the LED PCB is disposed on it thereby the printed circuit board may be configured to perform the auxiliary function of the device, such as a spot light or a camera as suggested by Springer. One would have been motivated to make this combination to provide an improved lighting device capable of providing additional functions.

Regarding claim 5 and 6, ION further discloses a light source connector (16, see Para. 0027) may be formed of electrically conductive material as required by a specific application. 
However, ION does not explicitly disclose an electric connector is located in the first 4end portion and is connected to the light emitting diode, LED, circuit, preferably the electric connector being at least partly surrounded by said thread, the electric connector  preferably having at least partly the shape of a cylinder and being adapted for electrical connection to a light fitting at an arbitrary rotational position; wherein a connector, preferably a connector board, preferably being arranged perpendicular to the printed circuit board, connects the electric connector to the printed circuit board.   
Springer teaches a device (700A/800, see Figs. 7J, 8B, and 9A) an electric connector (e.g. power input 908 on the power control PCB, see Figs. 7I and 9A) is located in the first 4end portion (see Figs. 7I, 8B, and 9A) and is connected to the light emitting diode, LED, circuit, preferably the electric connector (see Fig. 7I) being at least partly surrounded by said thread (728), the electric connector preferably having at least partly the shape of a cylinder and being adapted for electrical connection to a light fitting at an arbitrary rotational position, wherein a connector (see Fig. 7I), preferably a connector board (see Figs. 7I, 8B, and 9A), preferably being arranged perpendicular to the printed circuit board (see Figs. 7I, 8B, and 9A), connects the electric connector to the printed circuit board.   
Therefore, in view of Springer, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ION by including a printed circuit board with electric connector thereby the light source connector may be connected to electric source. One would have been motivated to make this combination to provide an electrical connection means to a power source.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ION (US 2019/0331304) in view of Benshetrit (US 2019/0264878). 
Regarding claims 12-14, the teachings of ION have been discussed above.
However, ION does not explicitly disclose wherein the light fitting has a light fitting connector portion comprising a thread configured to mate with the thread of the light source, and wherein the light fitting connector portion is substantially cylindrical with the same outer width as the first end portion of the light source.  
Benshetrit teaches a light fitting (a base, e.g. 106) has a light fitting connector portion (204, see Fig. 19) comprising a thread (213, see Fig. 19, Para. 0092) configured to mate with the thread (111, see Fig. 19, Para. 0119) of the light source (100c), and wherein the light fitting connector portion is substantially cylindrical with the same outer width as the first end portion (108) of the light source (100, see Para. 0117-0119), wherein the light source housing (100) makes up the outer face of the light fitting (208) at the end thereof (see Fig. 9, Para. 0092, 0116).
Therefore, in view of Benshetrit, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ION by providing a light fitting connector portion that includes cylindrical shape with the same outer width as the first end portion of the light source in order to provide effective connection, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, light fitting connector portion with same size, shape, or color would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grandadam (US 2019/0264877) discloses a portable light bulb system includes a bulb that is removably coupled to a mounting bracket that is affixed to a support surface; Mostoller et al. (US 2015/0062929) discloses light bulb assembly includes a bulb housing that is configured to be mounted to a base that includes an electrically conductive shell configured to be connected to a light bulb socket; Chien (US 2013/0201668) an LED device may fit into a lamp fixture and or holder like a conventional light bulb, but include parts which extend, collapse, retract, and so forth for carrying out a variety of different functions, such as sensing or camera functions, as well as illumination functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875